DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 16/989,047 filed 08/10/2020 is a continuation of 16/593,495 filed 10/04/2019 now U.S. Patent 10,741,467. 
16/593,495 is a continuation of 16/173,753 filed 10/29/2018 now U.S. Patent 10,490,474. 
16/173,753 is a continuation of 15/180,892 filed 06/13/2016 now U.S. Patent 10,115,650. 
15/180,892 is a continuation of 13/938,821 filed 07/10/2013 now U.S. Patent 9,368,458. 
Foreign Priority
No claim to an application for foreign priority.
Information Disclosure Statement
The information disclosure statement submitted on 08/10/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.
Specification
The disclosure is objected to because of the following minor typographical informalities: 
Specification, paragraph 0001 should list the U.S. Patent No. 10,741,467 for U.S. Patent Application Publication No. 16/989,047. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 5 recites, “a height of the dam structure in a direction perpendicular to the major surface of the chip is less than heights of the conductive connectors of the first set of conductive NOT 52. However, the present application’s written description only compares the height of the dam to the bump structure of 52 NOT 42 and/or 30 as best illustrated in page 7, paragraph 0025 and page 9, paragraph 0029. There is no comparison in height of dam to the claimed first conductive connectors in the written description. Further, the present application’s drawings that may or may-not infer a relative scaling, still do not illustrate the dam being of a height less than that of 42 and/or 30. Applicants do not appear to have possession of the subject matter of claim 5.     
A. Prior-art rejections based on primary reference of Shiozawa. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0125096 A1 to Shiozawa et al. (“Shiozawa”).
	Regarding independent claim 1, Shiozawa teaches a package (i.e., as per the field of the invention in paragraphs 0002-0003 there is a package) comprising:

a die (see Figure 6 and paragraph 0068, “Moreover, a semiconductor chip (hidden from view) is mounted on the carrier substrate 91.” In the instant case the claimed die is a semiconductor chip) bonded to the chip 91;
a molding layer 94 (“sealing resin”; Figure 6; paragraph 0068) over the chip 91 and surrounding sidewalls of the die (i.e., covered by 94); and
a dam structure 95/105 (“resin” and “resin”, respectively; Figure 6 and Figure 8A; see paragraph 0070 and paragraph 0078: specifically referring to number 105 in paragraph 0078, “displacement of the stacked semiconductor package of 101 and 103 at the time of mounting on a motherboard can be prevented, while suppressing complication of the manufacturing process, thereby detachment between the semiconductor packages 101 and 103 can be suppressed.” As such, it appears that structures 95/105 may be considered a dam-type structure for support) in a corner area (see Figure 8A and paragraph 0078, “Moreover, by arranging the resin 105 at the four corners of the semiconductor package 103, stress applied to the semiconductor package 103 can be efficiently absorbed by the resin 105, thereby impact resistance of the semiconductor package 103 can be improved.”) on the chip 91 opposite the die (i.e., covered by 94), the dam structure 95/105 being circular (see shape of 105 in Figure 8A) in a plane parallel to a major surface of the chip 91.
Regarding claim 2, Shiozawa teaches wherein the die (i.e., covered by 94) and the molding layer 94 are on a front-side (i.e., see Figure 6) of the chip 9.
Regarding claim 3, Shiozawa teaches wherein the die (i.e., covered by 94) is bonded to the chip 91 by a first set of conductive connectors (i.e., as explained for resin number 14 in Figure 1 of paragraph 0041 which appears to be the same as for Figure 6, “in addition, on the carrier substrate 11, a semiconductor chip that is wire bonded may be mounted, or the semiconductor chip may be flip-chip mounted, or a stacked structure of semiconductor chips may be mounted.” As such, there is at least one embodiment of Shiozawa that teaches the claimed connectors).
Regarding claim 4, Shiozawa teaches wherein the die (i.e., covered by 94) is bonded to a first surface (i.e., see Figure 6)  of the chip 91 by the first set of conductive connectors (i.e., as explained for resin number 14 in Figure 1 of paragraph 0041 which appears to be the same as for Figure 6, “in addition, on the carrier substrate 11, a semiconductor chip that is wire bonded may be mounted, or the semiconductor chip may be flip-chip mounted, or a stacked structure of semiconductor chips may be mounted.” As such, there is at least one embodiment of Shiozawa that teaches the claimed connectors), wherein the package further comprises a second set of conductive connectors 93 (“protruding electrodes”; Figure 6; paragraph 0068) bonded to a second surface (i.e., opposite side that number 94 is on) of the chip 91, the second surface (i.e., opposite side that number 94 is on) being opposite the first surface (i.e., side that number 94 is on).
Regarding claim 5, Shiozawa teaches wherein a height of the dam structure 95/105 in a direction perpendicular (i.e., vertical direction) to the major surface of the 1) of the first set of conductive connectors in the direction perpendicular to the major surface of the chip.
Regarding claim 6, Shiozawa teaches wherein a height of the molding layer 94 in a direction perpendicular (i.e., vertical direction) to the major surface of the chip 91 is greater than a height of the die (i.e., die completely covered by 94 therefore 94 is greater in height than the chip/die) in the direction perpendicular (i.e., vertical) to the major surface of the chip 91.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0125096 A1 to Shiozawa et al. (“Shiozawa”) in view of US 2002/0182771 A1 to Akram.
Shiozawa teaches all limitations of claim 1 from which claim 7 depends. 
Regarding claim 7, Shiozawa teaches of a carrier substrate that does provide connections 32a/b to a printed circuit board below as per Figure 3. Shiozawa therefore does teach of a metal via, but does not expressly teach of using a metal barrier layer, also. 
Akram teaches in Figure 6 and Figure 6A, paragraph 0057, of a carrier substrate 10 that has vias that are filled with barrier-type material 18a and conductive material 18b. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Akram’s invention with Shiozawa’s invention would have been beneficial as best stated by Akram in paragraph 0057 to reduce contact resistance by providing a barrier layer for the metal via.  
B. Prior-art rejections based on primary reference of Chow. 
Claim Rejections - 35 USC § 102
Quotations of statutory basis found, supra.
Claims 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0210436 A1 to Chow et al. (“Chow”).
	Regarding independent claim 8, Chow teaches a package (i.e. see title there is package) comprising:
a die 312 (“integrated circuit”; Figure 3; paragraph 076: 312 connected to 304);
a molding compound 326 (“encapsulation”; Figure 3; paragraph 0077) surrounding the die 312;
an interposer chip 304 (“base substrate”; Figure 3; paragraph 0076) over the molding compound 326 and the die 312;
a bump structure 358 (“connector”; Figure 3; paragraph 0087: described as solder ball) over the interposer chip 304; and
a dam structure 310 (“base barrier”; Figure 3; paragraph 0075: described as dam) over a corner area (i.e., as described throughout specification the base barrier is formed around base perimeter) of the interposer chip 304, the dam structure 358 having a height equal to or less than a height (i.e., as illustrated in Figure 3 the height of 310 is less than 358) of the bump structure 358.
Regarding claim 11, Chow teaches wherein sidewalls (i.e., see Figure 3: sidewalls of 326 align with perimeter edge of 304) of the molding compound 326 are aligned with sidewalls of the interposer chip 304.
Regarding claim 12, Chow teaches in Figure 3 wherein the molding compound 326 surrounds sidewalls of the die 312 and a surface of the die distal (i.e., surface of 312 facing away from 304) the interposer chip 304.
Regarding claim 13, Chow teaches wherein the dam structure 310 is disposed a non-zero distance (i.e., vertical thickness of 304) from edges of the molding compound 326 in a top-down view (i.e., as per Figure 3: there is a cross-sectional top-down view such that the thickness of the 304 separates 310 from the edge of 326).
C. Prior-art rejections based on primary reference of Joh. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0008580 A1 to Joh.
	Regarding independent claim 8, Joh teaches a package (i.e., refer to title; this is a package) comprising:
a die 120 (“semiconductor chip”; Figure 4; paragraph 0028);
a molding compound 140/141 (“first mold part” and “upper surface of first mold part”, respectively; Figure 4; see paragraph 0024 and paragraph 0030) surrounding the die 120;
an interposer chip 110 (“first substrate”; Figure 4; paragraph 0025) over (i.e., there is no coordinate system or orientation set-up or defined by the claim thereby 110 is over the 140 and 120) the molding compound 140 and the die 120;

a dam structure 130 (“first solder balls”; Figure 4 and Figure 5; paragraph 0029 and paragraph 0030; as illustrated 130 may be cut into quarters over the scribe line region. The quartered solder ball 130 is in the required location at the edge/corner of 110 at sidewall 113. The height of 130 is the same as height 130A as per Figure 4 after cutting. The quartered corner solder ball 130 may be considered dam because the required location and height appears to be the same as structure of 130 is the same as the claimed structure. Further, as illustrated in Figures 4-5 and paragraph 0030: the quartered solder ball 130 does appear to define the mold 140 by preventing spreading of 140 past the edge/corner) over a corner area (i.e., as explained supra) of the interposer chip 110, the dam structure 130 having a height equal (i.e., as explained supra) to or less than a height of the bump structure 130A.
Regarding claim 10, Joh teaches wherein the dam structure is at least partially spherical (i.e., as best stated in paragraph 0029: 130 is quarter-spherical shape).
Regarding claim 14, Joh teaches wherein the dam structure 130 has a diameter less than (i.e., as illustrated in Figure 4 and Figure 5 the actual circle of 130 and 130A at the top defined by surface 141: the length of the diameter of 130 is halved while 130A is whole) a diameter of the bump structure 130A.
D. Prior-art rejections based on primary reference of Lin. 
Claim Rejections - 35 USC § 102
Quotations of statutory basis found, supra.
Claims 8, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,239,383 B1 to Lin.
Regarding independent claim 8, Lin teaches a package (i.e., see title: there is package) comprising:
a die (See column 1, lines 37-57: as defined for the package there is a die mounted on a substrate that is encapsulated by molding. This appears to be the top of Figure 6);
a molding compound surrounding the die (See column 1, lines 37-57: as defined for the package there is a die mounted on a substrate that is encapsulated by molding. This appears to be the top of Figure 6); 
an interposer chip 42 (“rear surface of BGA 40”; Figure 6 and Figure 5B; column 3, lines 39-44) over (i.e., as illustrated in Figure 6 and Figure 5B) the molding compound (i.e., as explained supra) and the die (i.e., as explained supra);
a bump structure 34 (tin balls; Figure 6 and Figure 5B; as explained throughout specification) over the interposer chip 42; and
a dam structure 44 (“supporting pads”; Figure 5B. Number 44 provides support like a dam provides support during reflow. Further, this may be considered the claimed dam because it has the required structure: location + height) over a corner area (i.e., as illustrated in Figure 5B there is at least one 44 in corner location of 42) of the interposer chip 42, the dam structure 44 having a height equal to or less than (i.e., as made clear by Figure 6 this supporting pad is made smaller in height than 34) a height of the bump structure 34.
Regarding claim 9, Lin teaches wherein the dam structure 44 has a circular shape (see column 3, lines 39-44: 44 is concentric with the back rear surface 42) in a plane perpendicular to a major surface of the interposer chip 42.
Regarding claim 14, Lin teaches wherein the dam structure 44 has a diameter less than (i.e., as illustrated in Figure 5B with Figure 6 and throughout specification the supporting pad is much smaller in height than the tin balls 34. As such, the diameter of 44 appears to be smaller than diameter of tin balls 34) diameter of the bump structure 34.
E. Prior-art rejections based on primary reference of Zhao. 
Claim Rejections - 35 USC § 103
Quotations of statutory basis found, supra
Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0367854 A1 to Zhao et al. (“Zhao”) in view of US 6,239,383 B1 to Lin.
Regarding independent claim 15, Zhao teaches a method (see below) comprising:
bonding a first die (see Figure 1 and Figure 5 with Figures 6A-6D: there is die 121) and a second die (see Figure 1 and Figure 5 with Figures 6A-6D: there is die 118)  to a first surface (i.e., top of Figure 1 and 5) of an interposer chip 109 (i.e., interposer);
forming a plurality of conductive bump structures 127/527 (see Figure 1 and Figure 5 with Figures 6A-6D) on a second surface (i.e., bottom of 109) of the interposer chip 109 opposite the first surface (i.e., top);
forming dam structures 533 (see Figure 1 and Figure 5 with Figures 6A-6D: standoffs) on the second surface (i.e., bottom) of the interposer chip 109, and

Zhao teaches of standoff structures that are pillars that appear to be square or rectangular, not partially spherical. 
Lin teaches of supporting pads that also prevent warpage/bending in Figure 5B of circular supporting pads 44 or as suggested in Figure 5A or rectangular/square supporting pads 36. Since pads 44 are circular pads this is considered at least partially spherical. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Lin’s invention with Zhao’s invention would have been beneficial as best suggested by Lin in Figure 5A to Figure 5B in order to provide shapes that provide support for the package. 
Regarding claim 17, Zhao in combination with Lin makes obvious wherein the first dam structure and the second dam structure have circular shapes in a plane parallel to a major surface of the interposer chip before and after performing the dicing process (i.e., as suggested by Zhao in Figure 6C and Lin in Figures 5A-5B: the standoffs or supporting pads are at the four corners and stay after singulation. Further. The round supporting pads of Lin are circular and when as applied to Zhao Figure 6B may be entirely inside package and therefore not split when singulated).

Regarding claim 18, Zhao in combination with Lin makes obvious due to the preponderance of evidence of forming the dam structure by dispensing a liquid epoxy or resin; and curing the liquid epoxy or resin (i.e., Lin teaches column 3, lines 13-31 of forming the supporting pad using resin. As such, liquid and curing is made obvious over the use of resin by Lin).
Regarding claim 19, Zhao in combination with Lin makes obvious wherein the dicing process is performed such that four of the dam structures (as suggested by Zhao in Figure 6C and Lin in Figures 5A-5B: the standoffs or supporting pads are at the four corners and stay after singulation) are included in each of the individual assemblies.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0367854 A1 to Zhao et al. (“Zhao”) in view of US 6,239,383 B1 to Lin and in view of US 2002/0182771 A1 to Akram.
Zhao and Lin teach all limitations of claim 15 from which claim 16 depends. 
Regarding claim 16, Akram teaches in Figure 6 and Figure 6A, paragraph 0057, of a carrier substrate 10 that has vias that are filled with barrier-type material 18a and conductive material 18b. Further as stated in paragraph 0055 there is planarization in order to level the interconnect to the interposer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Akram’s invention with Zhao’s invention with Lin’s invention would have been beneficial as best stated by Akram in paragraph 0057 to reduce contact resistance by providing a barrier layer for the metal via.  
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 20, wherein the dam structures are formed with heights less than heights of the conductive bump structures and widths greater than widths of the conductive bump structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
02 February, 2020
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed). See MPEP 2125.